STOCK OPTION AGREEMENT FOR NON-STATUTORY STOCK OPTIONS PURSUANT TO THE DIMECO, INC. 2 NON-EMPLOYEE DIRECTORS STOCK OPTIONS for a total of shares of Common Stock of Dimeco, Inc. (the “Company”) is hereby granted to (the “Optionee”) at the price determined as provided in, and in all respects subject to the terms, definitions and provisions of the 2010 Equity Incentive Plan (the “Plan”) adopted by the Company which is incorporated by reference herein, receipt of which is hereby acknowledged.Such Stock Options do not comply with Options granted under Section 422 of the Internal Revenue Code of 1986, as amended. 1.Option Price.The Option price is $ for each Share, being 100% of the fair market value, as determined by the Committee, of the Common Stock on the date of grant of this Option (, 2010). 2.Exercise of Option.This Option shall be exercisable in accordance with provisions of the Plan, provided the holder of such Option is an employee or director of The Dime Bank (the “Bank”) or the Company as of such date, as follows: (a)Schedule of Rights to Exercise. Date Options Percentage of Total Shares Awarded Which Are Non-forfeitable Upon grant 0 0% As of , 2011 50% As of , 2012 50% A.Except in the event of death or Disability of the Participant or a Change in Control of the Company, a minimum of six months must elapse between the date of the grant of an Option and the date of the sale of the Common Stock received through the exercise of such Option. B.Upon the death or Disability of the Director, such Option shall be deemed exercisable as if the Director had attained the next applicable vesting event.In the event of the Director’s death, such Options may be exercised by the beneficiary or the personal representative of his estate or person or persons to whom his rights under such Option shall have passed by will or by the laws of descent and distribution. C.All Options which become earned and exercisable shall be exercisable for a period of ten years from the Date of Grant without regard to continued service of the Optionee as a director. D.Upon a Change in Control of the Company or the Bank, all Options shall be immediately exercisable. (b)Method of Exercise.This Option shall be exercisable by a written notice which shall: (i)State the election to exercise the Option, the number of Shares with respect to which it is being exercised, the person in whose name the stock certificate or certificates for such Shares of Common Stock is to be registered, his address and Social Security Number (or if more than one, the names, addresses and Social Security Numbers of such persons); (ii)Contain such representations and agreements as to the holder's investment intent with respect to such shares of Common Stock as may be satisfactory to the Company's counsel; (iii)Be signed by the person or persons entitled to exercise the Option and, if the Option is being exercised by any person or persons other than the Optionee, be accompanied by proof, satisfactory to counsel for the Company, of the right of such person or persons to exercise the Option; and (iv)Be in writing and delivered in person or by certified mail to the Treasurer of the Company. Payment of the purchase price of any Shares with respect to which the Option is being exercised shall be by shares of Company Common Stock, certified check, bank cashier's or teller's check.Common Stock utilized in full or partial payment of the exercise price must have been owned by the party exercising such Option for not less than six months prior to the date of exercise of such Option, and such Common Stock shall be valued at the Fair Market Value at the date of exercise.The Company shall accept full or partial payment in Common Stock only to the extent permitted by applicable law. The certificate or certificates for shares of Common Stock as to which the Option shall be exercised shall be registered directly in the name of the person or persons exercising the Option or held in a brokerage or trust account for the benefit of such person or persons. (c)Restrictions on Exercise.This Option may not be exercised if the issuance of the Shares upon such exercise would constitute a violation of any applicable federal or state securities or other law or valid regulation.As a condition to the Optionee's exercise of this Option, the Company may require the person exercising this Option to make any representation and warranty to the Company as may be required by any applicable law or regulation. 3.Non-transferability of Option.This Option may not be transferred in any manner otherwise than by will or the laws of descent or distribution and may be exercised during the lifetime 2 of the Optionee only by the Optionee.The terms of this Option shall be binding upon the executors, administrators, heirs, successors and assigns of the Optionee.Notwithstanding the foregoing, such Options may be transferred for estate planning purposes in connection with Section 6.1(a)(iii) of the Plan. 4.Term of Option.This Option may not be exercised more than ten (10) years from the date of grant of this Option, as set forth below, and may be exercised during such term only in accordance with the Plan and the terms of this Option. 5.Adjustments.Subject to any required action by the stockholders of the Company,the number of Shares of Common Stock covered by this Award and the exercise price per Share shall be proportionately adjusted for the following events occurring after the Date of Grant: upon any reclassification, recapitalization, stock split (including a stock split in the form of a stock dividend) or reverse stock split; any merger, combination, consolidation, or other reorganization; any spin-off, split-up, or similar extraordinary dividend distribution with respect to the Common Stock (whether in the form of securities or property); any exchange of Common Stock or other securities of the Company, or any similar, unusual or extraordinary corporate transaction affecting the Common Stock; or a sale of all or substantially all the business or assets of the Company in its entirety. 6.Related Matters.Notwithstanding anything herein to the contrary, additional conditions or restrictions related to such Options may be contained in the Plan or the resolutions of the Plan Committee authorizing such grant of Options. DIMECO, INC. Date of Grant: , 2010 By: Attest: [SEAL] OPTIONEE ACKNOWLEDGEMENT OPTIONEE DATE 3 NON-STATUTORY STOCK OPTION EXERCISE FORM PURSUANT TO THE DIMECO, INC. 2 (Date) Dimeco, Inc. 120 Sunrise Avenue Honesdale, Pennsylvania18431 Dear Sir: The undersigned elects to exercise the Non-Statutory Stock Option to purchase shares of Common Stock of Dimeco, Inc. under and pursuant to a Stock Option Agreement dated . Delivered herewith is a certified or bank cashier's or teller's check and/or shares of Common Stock, valued at the fair market value of the stock on the date of exercise, as set forth below. $ of cash or check of Common Stock $ Total The name or names to be on the stock certificate or certificates and the address and Social Security Number of such person(s) is as follows: Name Address Social Security Number Very truly yours,
